            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,                 No. 4:17-CR-00025

                v.                        (Judge Brann)

DAVID DEWALD,

            Defendant.


                              ORDER

     AND NOW, this 18th day of January 2019, in accordance with the

Memorandum Opinion of this same date, IT IS HEREBY ORDERED that

Defendant David Dewald’s Motion to Suppress Evidence (ECF No. 19) is

DENIED.

                                    BY THE COURT:



                                    s/ Matthew W. Brann
                                    Matthew W. Brann
                                    United States District Judge
